Citation Nr: 0210694	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  96-14 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1993 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that denied the veteran's claims 
of service connection for a speech and learning disorder, a 
personality disorder, a psychiatric disability, a 
gastrointestinal disorder and stress incontinence.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in July 
1999, the veteran's claims of service connection for a speech 
and learning disorder, and for a personality disorder, were 
denied.  In that same decision, the Board remanded her claims 
of service connection for a psychiatric disability, a 
gastrointestinal disorder and stress incontinence for further 
development and adjudication.  

Thereafter, in a February 2002 rating decision, the RO 
established service connection for dysthymic disorder and 
assigned a 20 percent evaluation, effective September 17, 
1994.  In that same rating action, the RO also granted 
service connection for irritable bowel syndrome and assigned 
a 10 percent evaluation, effective September 17, 1994.  In 
taking these actions, the RO explained that the 
determinations constituted complete grants of the benefits 
sought on appeal, i.e., service connection for mental and 
gastrointestinal disabilities.  Since that time, the veteran 
has not initiated an appeal regarding either the effective 
dates of the awards of service connection or evaluations 
assigned, and thus no claims with respect to her dysthymic 
disorder or irritable bowel syndrome are before the Board.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no medical evidence showing that the veteran has 
stress incontinence, or that stress incontinence is related 
to disease or injury in service.


CONCLUSION OF LAW

Stress incontinence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends, in essence, that she has stress 
incontinence and that service connection is warranted because 
the condition either began in or is due to service.  She 
alternatively maintains that service connection is warranted 
on the ground that, if her stress incontinence pre-existed 
service, it increased in severity during or as a consequence 
of service.

As a preliminary matter, the Board notes that it has reviewed 
the pertinent evidence of record.  Because most of the 
voluminous medical evidence associated with the claims folder 
relates to conditions unrelated to her stress incontinence, 
the Board will confine its discussion to the evidence that 
relates to whether the veteran has stress incontinence due to 
her military service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pre-service private medical records, dated from August 1989 
to August 1990, show that the veteran complained of having 
increased frequency of urination, burning and voiding in 
small amounts.  In addition, the records reflect that the 
veteran questioned whether she had a urinary tract infection; 
the impression was a normal examination.  

On service entrance examination in December 1992, the veteran 
denied having a history of frequent or painful urination and 
the genitourinary evaluation was normal.  In July 1994, she 
complained of having bladder incontinence, with frequency and 
urgency symptoms that had persisted for three weeks.  She 
also denied having a previous history of urinary tract 
infections.  On the September 1994 separation examination, 
the veteran denied having a history of frequent or painful 
urination and the genitourinary evaluation was normal.

In November 1994, the veteran was afforded a formal VA 
examination.  During the examination, the veteran reported 
having difficulty "passing her urine," explaining that it 
was "hard to go"; however, she indicated that she did not 
experience this problem daily.  The veteran further stated 
that she did not have nocturia and that she had had no 
problems since her discharge from service.  The examiner 
commented that the veteran was an extremely poor historian 
and he "worried" whether she understood the question 
because she had borderline intelligence.  Following his 
examination of the veteran and in light of the results of 
complete urine studies, the physician diagnosed her as having 
periodic urinary retention that was a residual of nervous 
tension.

Based on the medical evidence discussed above, in a January 
1995 rating decision, the RO denied service connection for 
stress incontinence on the basis that the evidence did not 
show that the veteran suffered from a genitourinary 
disability.

The veteran appealed and requested a personal hearing, which 
was conducted before a hearing officer at the RO in September 
1995.  During the hearing, the veteran denied having 
genitourinary problems prior to service and reported that she 
suffered from "bloating" while in the military.  However, 
she offered no testimony as to her complaints of urinary 
frequency or stress incontinence.

When this issue was initially before the Board in July 1999, 
it was remanded to associate with the claims folder 
outstanding VA, SSA (Social Security Administration) and 
private medical records, as well as to afford the veteran a 
VA examination, the report of which included an opinion from 
the examiner as to whether it is at least as likely as not 
that any current stress incontinence either was first 
manifest in service, or, if it pre-existed service, increased 
in severity during service.

In compliance with the Board's remand instructions, in an 
August 1999 letter, the RO requested that the veteran submit 
further evidence in support of this claim.  In that same 
letter, the RO also asked her to identify the sources of any 
treatment.  In addition, in April 2000, the RO advised the 
veteran what evidence it had and had not associated with the 
claims folder.

Most of the voluminous private, VA, and SSA evidence received 
pursuant to the Board's remand instructions is not pertinent 
to this claim because it relates to the veteran's treatment 
for various unrelated conditions.  Among the evidence 
associated with the claims folder, however, is an October 
1999 report prepared by Dr. Pamela Schultze.  That report 
reflects that the veteran presented complaining of problems 
with urinary frequency since 1994.  The veteran explained 
that she drinks a lot of fluid and urinates "very 
frequently," with occasional burning.  The veteran also 
stated that she thought she "retained" urine.  Following a 
physical examination, Dr. Schultze's assessment was 
"subjective urinary frequency since 1994."

The veteran was referred to Gateway Urologists for further 
evaluation of this problem, which was performed in November 
1999.  The urologist, Dr. Richard W. Reece, reported that the 
veteran stated that she had a long history of daytime 
frequency without incontinence.  The veteran also indicated 
that she got up to urinate once per night.  A urinalysis was 
normal, and following his physical examination of the 
veteran, the Dr. Reece commented, "I have explained to [the 
veteran] that there are many causes for urinary frequency.  
Drinking five cups of coffee may explain the daytime 
frequency, but the easiest way to go is the diary and then 
[conduct] further testing pending that."  Dr. Reece did not 
offer a formal diagnosis of this problem.

In further compliance with the Board's remand instructions, 
the veteran was afforded another formal VA examination in 
June 2000.  At the outset of the report, the examiner 
indicated that he had reviewed her claims folder.  In 
addition, he reported that the veteran said that she begin 
having problems with urinary frequency during basic training; 
however, the examiner commented that the service medical 
records did not show that the veteran was seen while in the 
military for treatment of urinary frequency, stating "I 
could not find documentation of this."  The examiner 
indicated that during the examination, the veteran complained 
that her main problem was urinary frequency, but he stated 
that there were "no other symptoms referable to this."  The 
veteran reported urinating eight to ten times each day and 
four times at night, which the examiner observed meant that 
the veteran voided twelve to fourteen times each day.  

The physical examination was negative and the examiner noted 
that she had not undergone any invasive or non-invasive 
procedure to treat this problem.  A urinalysis was performed.  
In response to the questions posed in the July 1999 remand, 
the examiner stated that it was not at least as likely as not 
that any current stress incontinence was either first 
manifested in service or existed prior to her entry into 
active duty.

In a March 2001 letter, the RO advised the veteran of the 
recent enactment of the Veterans Claims Assistance Act of 
2000  (VCAA) and its impact on the VA adjudication scheme.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for stress incontinence and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any stress incontinence 
and to obtain an opinion as to the etiology of this problem 
in November 1994 and June 2001.  Moreover, in compliance with 
the July 1999 remand instructions, voluminous medical 
records, both private and VA, as well as those from the SSA, 
have been associated with the claims folder.  Further, VA has 
also obtained that agency decisions on her claims for 
disability benefits.

In addition, the veteran and her representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, which 
essentially notified them of the evidence needed by the 
veteran to prevail on the claim.  Further, in numerous 
letters, and especially those sent in August 1999, April 2000 
and in March 2001, the RO notified the veteran of the 
evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  These letters 
gave notice of what evidence she needed to submit and what 
evidence VA would try to obtain.  Moreover, as the February 
2002 supplemental statement of the case shows, voluminous 
evidence has been associated with the claims folder and there 
is no identified evidence that has not been accounted for.  
Indeed, not only has the veteran's representative has been 
given the opportunity to submit written argument, in May 
2002, Disabled American Veterans noted VA's development of 
this claim and reported, "At this time there is no 
additional evidence to report, and the claim is presented for 
Board review."

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating this 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran has stress 
incontinence, and if so, whether it started or worsened in 
military service.  A review of the evidence shows that the 
veteran was not treated for stress incontinence during 
service.  In addition, in an October 1999 report, after 
noting that the veteran complained of having a history of 
problems with urinary frequency following her intake of a 
large volume of fluids, Dr. Schultze indicated that she had 
"subjective urinary frequency," which the Board notes does 
not constitute a diagnosis of a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Similarly, the 
urologist to whom the veteran was referred by Dr. Schultze, 
Dr. Reece, offered no diagnosis for this problem.  Instead, 
he strongly suggested that this problem stemmed from her 
drinking of five cups of coffee each day.  Finally, the 
examiner who performed the June 2000 VA examination also 
declined to offer a formal diagnosis for this problem and, in 
any event, stated it was not related to service.

In light of the foregoing, the Board but must deny this claim 
because of the absence of any competent medical evidence 
showing that the veteran has stress incontinence, the 
disability for which she seeks service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
regard, the Board notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by her own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
there is no basis upon which to establish service connection 
for stress incontinence.


ORDER

Service connection for stress incontinence is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



